Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, directed to a housing structure, as claimed in Claim 1, where the connecting component (130) is in a shape of a straight line, as shown in Figure 1
Species II, directed to a housing structure, as claimed in Claim 1, where the connecting component (130) is in a shape of a curve; not shown in the figures, but described in Claims 4 & 11, and disclosed in instant application Pages 2 & 6
Species III, directed to a housing structure, as claimed in Claim 1, where the connecting component (130) is in a shape of a straight line combined with a curve; not shown in the figures, but described in Claim 4, and disclosed in instant application Page 2
Species IV, directed to a housing structure, as claimed in Claim 1, where the connecting component (130) is in a shape of cross-section of the connecting component is gradually increased in a length direction of the connecting component; not shown in the figures, but described in Claim 16, and disclosed in instant application Pages 6-7
Species V, directed to a housing structure, as claimed in Claim 1, where the connecting component (130) is in a shape of cross-section of the connecting 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-V lack unity of invention because even though the inventions of these groups require the technical feature of a housing structure, characterized by comprising: a housing (110), a bottom of the housing (110) being provided with a plurality of supporting feet (111); a supporting component (120), disposed in the housing (110) and configured to support a motor and a rotor of a compressor; and a connecting component (130), one end of the connecting component (130) being connected to the supporting component (120), another end of the connecting component (130) being connected to the housing (110), and a joint of the connecting component (130) and the housing (110) being away from the supporting feet (111), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gannaway (U.S. Patent 3,807,907).
Gannaway teaches a housing structure (as shown in Figure 1), characterized by comprising: a housing (10), a bottom of (the bottom of Figure 1) the housing (10) being provided 

    PNG
    media_image1.png
    807
    738
    media_image1.png
    Greyscale

Gannaway Figure 1, Modified by Examiner


    PNG
    media_image2.png
    533
    742
    media_image2.png
    Greyscale

Gannaway Figure 2, Modified by Examiner

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746